 

CHANGE IN CONTROL TERMINATION BENEFITS AGREEMENT

 

This Change in Control Termination Benefits Agreement ("Agreement") is made and
entered into as of January 14, 2013, by and between FIRST INTERNET BANCORP, an
Indiana corporation (the "Company"), and KAY WHITAKER ("Executive").

 

WITNESSETH

 

WHEREAS, the Company is the parent company of First Internet Bank of Indiana, an
Indiana financial institution (the "Bank"); and

 

WHEREAS, Executive is employed as a senior officer of the Bank as of the date of
this Agreement; and

 

WHEREAS, Executive also serves as a senior officer of the Company; and

 

WHEREAS, the Company believes that Executive will make valuable contributions to
the productivity and profitability of the Bank and the Company; and

 

WHEREAS, the Company desires to encourage Executive to continue to make such
contributions and not to seek or accept employment elsewhere; and

 

WHEREAS, the Company, therefore, desires to assure Executive of certain benefits
in case of any termination or significant redefinition of the terms of her
employment with the Bank subsequent to any Change in Control of the Company;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained and the mutual benefits herein provided, the Company and
Executive hereby agree as follows:

 

1.          The term of this Agreement shall be from the date hereof through
December 31, 2013; provided, however, that commencing on January 1, 2014, and
each anniversary thereof, this Agreement shall be automatically extended for
successive terms of one (1) year each unless either party provides written
notice not to so extend to the other party at least sixty (60) calendar days
before the end of the then current term, in which case no further automatic
extension shall occur; and provided further that, notwithstanding any other
provision of this Agreement, if a Change in Control of the Company occurs during
the term of this Agreement, the term of this Agreement shall be automatically
extended to the second annual anniversary of the Change in Control, at which
time the Agreement will expire.

 

2.          As used in this Agreement, "Change in Control" of the Company means:

 

 

 

 

(A)         The acquisition, within a 12-month period ending on the date of the
most recent acquisition, by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act as in effect from time
to time) of thirty percent (30%) or more of the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors; provided, however, that the following acquisitions
shall not constitute an acquisition of control: (i) any acquisition by a Person
who, immediately before the commencement of the 12-month period, already held
beneficial ownership of thirty percent (30%) or more of that combined voting
power; (ii) any acquisition directly from the Company (excluding an acquisition
by virtue of the exercise of a conversion privilege), (iii) any acquisition by
the Company, (iv) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (v) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (C) below are satisfied;

 

(B)         The replacement of at least fifty-five percent (55%) of members of
the Board of Directors of the Company during any 12-month period, by members
whose appointment or election is not endorsed by a majority of the members of
the Board of Directors prior to the date of the appointment or election;

 

(C)         A reorganization, merger or consolidation, in each case, unless,
following such reorganization, merger or consolidation, (i) more than fifty-five
percent (55%) of, respectively, the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger or consolidation and
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding Company common stock and outstanding Company voting securities
immediately prior to such reorganization, merger or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the outstanding Company stock and
outstanding Company voting securities, as the case may be, (ii) no Person
(excluding the Company, any employee benefit plan or related trust of the
Company or such corporation resulting from such reorganization, merger or
consolidation and any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, thirty percent
(30%) or more of the outstanding Company common stock or outstanding voting
securities, as the case may be) beneficially owns, directly or indirectly,
thirty percent (30%) or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (iii) at least fifty-five (55%) of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Board of Directors of the Company at the time
of the execution of the initial agreement providing for such reorganization,
merger or consolidation;

 

(D)         A complete liquidation or dissolution of the Company; or

 

-2-

 

 

(E)         The sale or other disposition of all or substantially all of the
assets of the Company or of a majority of the combined voting power of the then
outstanding voting securities of the Bank entitled to vote generally in the
election of directors of the Bank, other than any of the following dispositions
of such assets or securities: (i) to a corporation with respect to which
following such sale or other disposition (x) more than fifty-five percent (55%)
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company common stock and outstanding
Company voting securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Company common stock and
outstanding Company voting securities, as the case may be, (y) no Person
(excluding the Company and any employee benefit plan or related trust of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, thirty percent
(30%) or more of the outstanding Company common stock or outstanding Company
voting securities, as the case may be) beneficially owns, directly or
indirectly, thirty percent (30%) or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (z) at least fifty-five percent (55%)
of the members of the board of directors of such corporation were members of the
Board of Directors of the Company at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company; (ii) to a shareholder of the Company in exchange for or
with respect to its stock; (iii) to a Person that owns, directly or indirectly,
fifty-five percent (55%) or more of the total value or voting power of all
outstanding stock of the Company; or (iv) to an entity, at least fifty-five
percent (55%) or more of the total value or voting power of which is owned,
directly or directly, by the Company or by a Person described in clause (iii).

Despite any other provision of this Section 2 to the contrary, an occurrence
shall not constitute a Change in Control if it does not constitute a change in
the ownership or effective control, or in the ownership of a substantial portion
of the assets of, the Company within the meaning of Section 409A(a)(2)(A)(v) of
the Internal Revenue Code of 1986, as amended (the "Code"), and its interpretive
regulations.

 

3.          Subject to Sections 5, 6 and 8, the Company shall provide Executive
with the benefits set forth in Section 8 of this Agreement upon any termination
of Executive's employment by the Company within twenty-four (24) months
following a Change in Control for any reason except the following:

 

(A)         Termination of employment by reason of Executive's death.

 

-3-

 

 

(B)         Termination of employment by reason of Executive's Disability. For
purposes of this Agreement, the term “Disability” means either (i) when
Executive is deemed disabled and entitled to benefits in accordance with any
Company-provided long-term disability insurance policy or plan, if any is
applicable, covering Executive, (ii) the inability of Executive, because of
injury, illness, disease or bodily or mental infirmity, to perform, with or
without reasonable accommodation, the essential functions of her job for more
than ninety (90) consecutive days, or (iii) the inability of Executive, because
of injury, illness, disease or bodily or mental infirmity, to perform, with or
without reasonable accommodation, the essential functions of her job for more
than one hundred twenty (120) days during any period of twelve (12) consecutive
months.

 

(C)         Termination of employment after Executive has reached her normal
retirement date, which for purposes of this Agreement shall be deemed to be the
end of the month during which Executive reaches sixty-five (65) years of age.

 

(D)         Termination of employment for Cause. For purposes of this Agreement,
“Cause” means the occurrence of one or more of the following events:
(i) Executive’s conviction for, or pleading no contest to, a felony, any crime
involving moral turpitude, or any crime that is injurious to the financial
condition, reputation or goodwill of the Company (or any of its Affiliates);
(ii) Executive’s misappropriation of any of the Company's (or any of its
Affiliate's) property; (iii) Executive’s engaging in any fraudulent or dishonest
conduct in her dealings with, or on behalf of, the Company (or any of its
Affiliates); (iv) Executive’s failure or refusal to follow the lawful
instructions of the Executive's superior or of the Company's Board of Directors
(other than any such failure or refusal resulting from Executive's incapacity
due to physical or mental illness), if such failure or refusal continues for a
period of ten (10) days after the Company provides Executive with written notice
stating the instructions which Executive has failed or refused to follow;
(v) Executive’s breach of her obligations under this Agreement or any other
agreement with the Company (or the Bank) and such breach, if curable, remains
uncured for a period of ten (10) days after the Company provides Executive with
written notice of such breach; (vi) Executive’s material violation of any of the
Company's (or the Bank's) written policies or procedures, including, without
limitation, any employee policies, business ethics policies or code of conduct
policies, and such violation, if curable, remains uncured for a period of ten
(10) days after the Company provides Executive with written notice of such
violation; (vii) Executive's engaging in any willful misconduct which is
injurious to the financial condition, reputation or goodwill of the Company (or
any of its Affiliates); (viii) Executive's violation of any law or regulation in
the course of performance of her job duties; or (ix) Executive's misuse of
alcohol or drugs which materially interferes with Executive's performance of her
duties for the Company or which is injurious to the reputation or goodwill of
the Company (or any of its Affiliates).

 

4.          Subject to Sections 5, 6 and 8, the Company shall also provide
Executive with the benefits set forth in Section 8 of this Agreement if
Executive terminates her employment for Good Reason within twenty-four (24)
months following a Change in Control. For purposes of this Agreement, the term
"Good Reason" means the occurrence of any of the following events without
Executive's consent: (a) a reduction by the Company in Executive's base salary
from the level of such salary immediately prior to the Change in Control; (b) a
material change in Executive's status, title, position, responsibilities or
reporting requirements which represents a material adverse change in her status,
title, position or responsibilities as in effect immediately prior to the Change
in Control; or (c) the Company relocates Executive's principal place of
employment to a location that is more than thirty (30) miles from Indianapolis,
Indiana, or the Company office or facility at which Executive was based
immediately prior to such relocation.

 

-4-

 

 

5.          Notwithstanding the foregoing or any other provision hereof, for
purposes of this Agreement, the termination of Executive's employment shall mean
the termination of Executive's employment with the Company, the Bank and all
Affiliates; provided, however, no such event shall constitute a termination of
employment unless it constitutes a "separation of service" under Code Section
409A and its interpretive regulations and other regulatory guidance. For
purposes of this Agreement, the term "Affiliate" means the Bank or any other
Person (i) that owns, directly or indirectly, a majority of the voting power,
voting equity securities, or other equity interests of the Company or of another
entity that owns such a majority interest in the Company or (ii) of which a
majority of its voting power or its voting equity securities or equity interests
is owned, directly or indirectly, by the Company or by another entity of which
the Company owns such a majority interest.

 

6.          Notwithstanding the foregoing or any other provision hereof, if,
immediately after the Change in Control, Executive is employed with the Change
in Control Successor, no termination of employment will be deemed to have
occurred at the time of the Change in Control, provided the Change in Control
Successor has assumed the obligation to perform this Agreement. For purposes of
this Agreement, the term "Change in Control Successor" means any Person that
acquires or succeeds to the Company's business in a Change in Control
transaction or any of such Person's Affiliates.

 

7.          Any termination by Company of Executive's employment as contemplated
by Section 3 hereof (except subsection 3(A)) or any resignation by Executive as
contemplated by Section 4 hereof shall be communicated by a written notice to
the other party hereto. Any notice given by Executive pursuant to Section 4 or
given by the Company in connection with a termination as to which the Company
believes it is not obligated to provide Executive with benefits set forth in
Section 8 hereof shall indicate the specific provisions of this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination.

 

8.          Subject to the conditions and exceptions set forth in Section 3 and
Section 4 hereof, the following benefits, less any amounts required to be
withheld therefrom under any applicable federal, state or local income tax,
other tax, or social security laws or similar statutes, shall be paid to
Executive:

 

(A)         Executive shall be paid, at her then effective salary, for services
performed through the date of the termination or her employment in accordance
with applicable law.

 

-5-

 

 

(B)         Subject to subsections 8(C) and 8(D) hereof, within thirty (30) days
following such a qualifying termination of employment, Executive shall be paid a
lump sum payment of an amount equal to two (2) times the sum of (i) Executive's
base annual salary as of the date of termination of Executive's employment plus
(ii) the Imputed Bonus (the "Severance Amount"). For purposes of this Agreement,
the term "Imputed Bonus" means the greater of (a) the annual bonus Executive
received for the most recent year end or (b) an amount equal to fifty percent
(50%) of Executive's base annual salary as of the date of termination of
Executive's employment.

 

(C)         Executive acknowledges and agrees that payment of the Severance
Amount in accordance with subsection 8(B) shall be deemed to constitute a full
settlement and discharge of any and all obligations of the Company to Executive
arising out of her employment with the Company (and any Affiliate) and the
termination thereof, except for any vested rights Executive may then have under
any insurance, pension, supplemental pension, thrift, employee stock ownership,
or stock option plans sponsored or made available by the Company. Executive
acknowledges and agrees that as a condition to receiving the Severance Amount
pursuant to subsection 8(B), Executive will execute and deliver to the Company a
release agreement in a form prepared by and satisfactory to the Company (the
"Release Agreement") pursuant to which Executive will release and waive all
claims against the Company, its Affiliates (including the Bank) and all of its
and their present and/or former owners, officers, directors, employees, agents,
attorneys, representatives, insurers, employee benefit plans and their
fiduciaries, both individually and in their representative capacities,
including, without limitation, all claims arising out of this Agreement,
Executive's employment with the Company or the Bank, and/or the termination of
employee's employment with the Company and/or the Bank; provided, however, the
Release Agreement shall not affect or release (i) any claim for salary earned by
Executive prior to the employment termination date; (ii) any claims for
reimbursement of business expenses incurred prior to the employment termination
date; (iii) the rights to the Severance Amount under subsection 8(B) of this
Agreement; or (iv) any vested rights Executive may then have under any
insurance, pension, supplemental pension, thrift, employee stock ownership or
stock option plan sponsored or made available by the Company, including without
limitation any vested rights under Executive's Supplemental Executive Retirement
Agreement.

 

(D)         If as of the date her employment terminates, Executive is a
"specified employee" within the meaning of Code Section 409A(a)(2)(B)(i), and
the Company has stock that is publicly traded on an established securities
market or otherwise, any deferred compensation payments otherwise payable
because of employment termination will be suspended until, and will be paid to
Executive on, the first day of the seventh month following the month in which
Executive's last day of employment occurs. For purposes of this subsection 8(D),
"deferred compensation" means compensation provided under a nonqualified
deferred compensation plan as defined in, and subject to, Section 409A of the
Code.

 

-6-

 

 

(E)         Anything in this Agreement to the contrary notwithstanding, no
payment or distribution by the Company or any of its Affiliates to or for the
benefit of the Executive of the Severance Amount or any other amount in the
nature of compensation (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) (a "Payment") will be paid
that would be subject to the excise tax or denial of deduction imposed by
Sections 280G and 4999 of the Code (an "Excess Parachute Payment"). In the event
that the Company determines that any Payment would constitute an Excess
Parachute Payment, the Company will provide to the Executive, within
thirty (30) days after the Executive's employment termination date, an opinion
of a certified public accounting firm selected by the Company (the "Accounting
Firm") that the Executive will be considered to have received Excess Parachute
Payments if the Executive were to receive the full amounts described pursuant to
this Agreement or otherwise and setting forth with particularity the smallest
amount by which the Payments would have to be reduced to avoid the imposition of
any excise tax or the denial of any deduction pursuant to Code Sections 280G and
4990. The Payments shall be adjusted, in the order of priority designated by the
Executive in written instructions, to the minimum extent necessary so that none
of the Payments, in the opinion of the Accounting Firm, would constitute an
Excess Parachute Payment. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive. All fees and expenses of the
Accounting Firm shall be borne by the Company.

 

9.          Executive is not required to mitigate the amount of benefit payments
to be made by the Company pursuant to this Agreement by seeking other employment
or otherwise, nor shall the amount of any benefit payments provided for in this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or which might have been earned by Executive had
Executive sought such employment, after the date of termination of her
employment with the Company or otherwise.

 

10.         Should Executive die while any amounts are payable to her hereunder,
this Agreement shall inure to the benefit of and be enforceable by Executive's
executors, administrators, heirs, distributees, devisees and legatees and all
amounts payable hereunder shall be paid in accordance with the terms of this
Agreement to Executive's devisee, legatee or other designee or if there be no
such designee, to her estate.

 

11.         Any notice required or permitted under this Agreement shall be in
writing and either delivered personally or sent by nationally recognized
overnight courier, express mail, or certified or registered mail, postage
prepaid, return receipt requested, at the following respective address unless
the party notifies the other party in writing of a change of address:

 

If to Executive:

 

Kay Whitaker

5245 N. Pennsylvania Street

Indianapolis, IN 46220

 

If to the Company:

 

First Internet Bancorp

9200 Keystone Crossing, Suite 800

Indianapolis, Indiana 46240

Attention: Chief Executive Officer

 

-7-

 

 

A notice delivered personally shall be deemed delivered and effective as of the
date of delivery. A notice sent by overnight courier or express mail shall be
deemed delivered and effective the next business day after it is deposited with
the postal authority or commercial carrier. A notice sent by certified or
registered mail shall be deemed delivered and effective three (3) days after it
is deposited with the postal authority.

 

12.         This Agreement shall be interpreted and enforced in accordance with
the laws of the State of Indiana (without application of its conflict-of-law
principles). The parties agree that any legal action relating to this Agreement
shall be commenced and maintained exclusively before any appropriate state court
of record in Marion County, Indiana, or in the United States District Court for
the Southern District of Indiana, Indianapolis Division; further, the parties
hereby irrevocably submit to the jurisdiction and venue of such courts and waive
any right to challenge or otherwise object to personal jurisdiction or venue in
any action commenced or maintained in such courts.

 

13.         No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
Executive and a duly authorized officer of the Company. No waiver by any party
hereto at any time of any breach by any other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or any prior or subsequent time. The invalidity or unenforceability
of any provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

14.         The Company shall have the right to assign this Agreement to any
Affiliate or a Change in Control Successor. This Agreement shall inure to the
benefit of, and may be enforced by, any and all successors and assigns of the
Company, including without limitation by asset assignment, stock sale, merger,
consolidation or other corporate reorganization. Executive shall not have the
right to assign this Agreement. Without limiting the foregoing, Executive's
right to receive payments hereunder shall not be assignable or transferable,
whether by pledge, creation of a security interest or otherwise, other than a
transfer by her Will or by the laws of descent and distribution as set forth in
Section 10 hereof, and in the event of any attempted assignment or transfer
contrary to this Section 14, the Company shall have no liability to pay any
amount so attempted to be assigned or transferred.

 

15.         The Company may withhold from any compensation or benefits payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

 

16.         Any benefits payable under this Agreement shall be paid solely from
the general assets of the Company. Neither Executive nor Executive's estate
shall have interest in any specific assets of the Company under the terms of
this Agreement. This Agreement shall not be considered to create an escrow
account, trust fund or other funding arrangement of any kind between Executive
and the Company. Nothing herein contained shall require or be deemed to require,
or prohibit or be deemed to prohibit, the Company to segregate, earmark or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.

 

-8-

 

 

17.         This Agreement does not affect or alter the at-will nature of
Executive's employment relationship nor guarantee or require that Executive's
employment will last for any specific duration of time.

 

18.         This Agreement constitutes the entire agreement of the parties with
respect to the subjects specifically addressed herein, and supersedes any prior
agreements, understandings, or representations, oral or written, on the subjects
addressed herein.

 

19.         This Agreement shall be interpreted and applied in a manner
consistent with the applicable standards for nonqualified deferred compensation
plans established by Section 409A of the Code and its interpretive regulations
and other regulatory guidance. To the extent that any terms of this Agreement
would subject Executive to gross income inclusion, interest, or additional tax
pursuant to Section 409A of the Code, those terms are to that extent superseded
by, and shall be adjusted to the minimum extent necessary to satisfy, the
applicable Section 409A of the Code standards.

 

20.         This Agreement may be executed in one or more counterparts (or upon
separate signature pages bound together into one or more counterparts), all of
which taken together shall constitute one agreement. Signatures transmitted by
facsimile or other electronic means are acceptable for execution of this
Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.

 

COMPANY   EXECUTIVE       FIRST INTERNET BANCORP           By: /s/ David B.
Becker   /s/ Kay Whitaker   David B. Becker   Kay Whitaker   Chairman and CEO  
 

 

-9-

 

